DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/070,706. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Mar 29, 2021 has been entered.
 

Status of Claims
Claim(s) 1-15 is/are currently pending and has/have been examined.
Claim(s) 9-15 has/have been newly added. 


Response to Amendment 
	The Amendment filed on Mar 29, 2021 has been entered. Applicant’s Remarks filed on Mar 29, 2021 have been considered as follows.
Based on the Amendments to the Claims, and Page(s) 4-8 of Applicant’s Remarks, the prior art rejection(s) has/have been withdrawn.
The Declaration submitted on Mar 29, 2021 is acknowledged. The Declaration has been considered along with the amendments and arguments set forth in Applicant’s Remarks. The combination of Amendments, Arguments and Declaration have been deemed persuasive to overcome the prior art rejections. 
The examiner notes that the publication submitted along with the Remarks has not been submitted in an IDS. To ensure that the reference appears on the record as “considered”, the examiner has cited said reference in this Office Action. 


Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]." Otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." See MPEP 2164.01. The test for undue experimentation is based on In re Wands, which include, but are not limited to, the following criteria:
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling use of the method for breast cancer, oral cancer, small cell lung cancer and non-small cell lung cancer, does not reasonably provide enablement for use of the method for all cancers. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The current claim describes a method for determining overall survival prognosis for a patient suffering from cancer and does not limit the type of cancer for which the method works (Wands Factors A and B). It is known that there are more than 100 types of cancer, including subtypes of certain cancers (such as breast cancer, where breast cancer alone has 4 subtypes), and it is known that, while all cancers have the ability to metastasize, metastasis is dependent on individual factors (Wands Factors C, D and E; Applicant recognizes this knowledge in, at least, [0015] of the instant specification). As such, one of skill in the art would not reasonably envision that a method that relies on target cells, such as CTCs, which are known to be cells that metastasize through the circulatory system (Applicant recognized in [0017]), would be viable for all types of cancer (Wands Factor D and E). Further, as the current specification only describes characterizing the use of target cells which are CTCs from breast cancer, oral cancer, small cell lung cancer and non-small cell lung cancer (Examples 1, 2 and 3 of the instant specification), there is no direction as to whether this method would function for other types of cells and other types of cancers, including those that have not metastasized, and would require undue experimentation on the part of the user (Wands Factors F, G and H). 


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 1, the recitation “determining overall survival prognosis for a patient suffering from cancer” is unclear. It is unclear what survival is being determined. As best understood, Applicant intends to describe survival from a cancer diagnosis. However, the claim states that the patient is suffering from cancer but there is no indication that the determination is for specific to survival for a cancer diagnosis, and thus the claim is unclear. The examiner suggests rewriting the claim to include a limitation to this effect to improve the clarity of the claims. The examiner notes that any amendments made should be consistent throughout the claim set to maintain the naming convention. 

	Regarding Claim 1, the recitation “determining overall survival prognosis” in the preamble is unclear. It is unclear what step describes the determination of overall survival in the body of the claim. As written, the claim performs a determination of the number of target cells and states that the determined number is indicative of an overall prognosis. As it stands, there is no step for the determination of the prognosis nor is there any indication of how the determination is performed, such as a formula or a methodology. The examiner suggests the following, which is in accordance to [0046], [0061] and Table 3 of the instant specification: 1) rewrite the preamble to describe “a method of predicting survival prognosis for a cancer diagnosis” and 2) include a limitation at the end of the claim body that describes “predicting the survival prognosis for a cancer diagnosis by correlating the number of target cells with survival data obtained from previous patients’ prognosis, wherein the survival data comprises a correlation between the number of detected target cells and time period until patient death”. 


Other References Cited 
The following prior art not relied upon is considered pertinent to applicant's disclosure and made of record: 
de Wit et al. (EpCAMhigh and EpCAMlow circulating tumor cells in metastatic prostrate and breast cancer patients, Oncotarget, 2018, 9, 86, pp. 35705-35716), describes the state of the art and further describes results of positive/negative profiles of EpCAM.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797